Citation Nr: 0107955	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  00-07 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from March 1941 to June 1945.

This appeal arises before the Board of Veterans' Affairs 
(Board) from an October 1999 rating action of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.


REMAND

When the appellant filed her substantive appeal (VA Form 9) 
in April 2000, she requested a central office hearing before 
a Member of the Board.  In response to the RO's April 2000 
correspondence to the appellant seeking clarification as to 
the type of hearing requested, the appellant withdrew her 
earlier request and, instead, indicated that she wanted a 
video conference at the RO before a Member of the Board.  
This request was reiterated in a later April 2000 statement 
from the appellant's service representative and in a June 
2000 statement in support of claim (VA Form 21-4138).  To 
date, the appellant has not been afforded the requested video 
conference, and her appeal was certified to the Board in June 
2000 without benefit of a video conference.

Accordingly, the appellant's claim is REMANDED for the 
following action:

The RO should schedule the appellant for 
a video conference, to be conducted at 
the RO, before a Member of the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




